  Case 2:20-mj-10059-MAH Document 28 Filed 05/14/20 Page 1 of 8 PageID: 79




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY




UNITED STATES OF AMERICA,
                                                   Case No. 20-mj-10059


         v.
                                                  OPINION AND ORDER


JOSE TORRES.


KIEL, UNITED STATES MAGISTRATE JUDGE

      THIS MATTER comes before the Court on defendant Jose Torres’s (Defendant)
application for release on bail pursuant to 18 U.S.C. §3142(c). (ECF No. 25.) The
Government opposes the application.     (ECF No. 26 (Gov’t. Br.))   A hearing on the
application was held on May 14, 2020.   For the following reasons, the application is
DENIED.

                                 BACKGROUND

      I.      CHARGES AND INITIAL APPEARANCE

      The Government charged Defendant in a two-count criminal complaint on
February 13, 2020 with violating 18 U.S.C. § 2422(a) by knowingly persuading,
inducing, enticing, and coercing two individuals—one from the State of New York and
the other from Canada—to travel to New Jersey to engage in prostitution or in sexual
activity for which a person can be charged with a criminal offense; and attempted to
do so.     (ECF No. 1.) Law enforcement authorities arrested Defendant in
Massachusetts on February 14, 2020. (Gov’t. Br. p. 2.)
      At his initial appearance on February 18, 2020 before the United States
District Court for the District of Massachusetts, Defendant waived his right to an
identity hearing, preliminary hearing, and bail hearing.   (ECF No. 4.) On March
  Case 2:20-mj-10059-MAH Document 28 Filed 05/14/20 Page 2 of 8 PageID: 80



17, 2020, I held a bail hearing and determined there was no condition or combination
of conditions that would reasonably assure the safety of the community or
Defendant’s appearance as required.        (ECF No. 17.) Defendant had proposed a bail
package that included: (1)                 and                as cosigners of a non-equity
bond; (2) residence at the home of                   and                  (collectively, the
           ); (3) a third-party custodian, who would also act as a cosigner of the bond; (4)
internet restrictions; and (5) GPS location monitoring. At the time, however, the
proposed third-party custodian and cosigners had not been vetted by pretrial services
to determine whether they were appropriate for these roles.

       II.      EXTENSION OF PRELIMINARY HEARING

       The bail hearing followed immediately after a hearing on the Government’s
motion pursuant to Rule 5.1(d) to extend the time to conduct a preliminary hearing
to April 27, 2020.     The Government sought the extension because of the inability to
convene a grand jury in light of the COVID-19 pandemic.             (ECF No. 10.)1     Over
Defendant’s objection, I granted the extension.       (ECF No. 11.)
       The Government filed a second motion to extend the time to conduct a
preliminary hearing to June 29, 2020 because of the ongoing inability to convene a
grand jury. (ECF No. 18.) Again, given the extraordinary circumstances and over
Defendant’s objection, I granted the additional extension.2       (ECF No. 24.)


       1 It was unclear whether Defendant waived his right to a preliminary hearing at the
initial appearance before this Court. (ECF No. 10 p. 1.) The confusion arose when
Defendant’s retained-counsel, in the midst of the initial appearance, asked to be relieved as
counsel. (Id.) The Court conducted a hearing on March 17, 2020 to ensure Defendant had
knowingly waived his right to a preliminary hearing. Defendant, however, said he did not
waive the right. Lisa Mack, Esq. of the Federal Public Defender’s Office ably represented
Defendant at the hearing and requested bail on his behalf. (ECF. No. 14.)

       2
        Defendant believes the Government should not be permitted to rely on any
information outside the pretrial services’ reports. (Def. Br. p. 5.) Because a preliminary
hearing has not been conducted and he has not been indicted, Defendant argues he is
handicapped by the lack of discovery, which he would otherwise be able to review to counter
the Government’s proffer. (Id.) It is my understanding, however, the Government has
provided Defendant’s counsel with subpoena returns from T-Mobile, credit card companies,
and hotels. Further, the Government has offered to produce additional discovery subject to


                                              2
  Case 2:20-mj-10059-MAH Document 28 Filed 05/14/20 Page 3 of 8 PageID: 81



        III.       THE PRESENT MOTION

        Defendant now returns to Court seeking pretrial release under the following
conditions: (1) a $200,000 bond secured by the equity in the                 home; (2) the
             and                as cosigners of the bond; (3) the           as third-party
custodians; (4) home detention with GPS location monitoring; (5) pre-trial services
supervision; (6) surrender of all passports and travel documents; (7) no contact with
any victims or witnesses slated to testify, upon the specific identification of these
persons by the Government; (8) monitoring of Defendant’s cell phone, computer, and
internet access; and (9) all other standard conditions of home detention. (ECF No.
25.)

                                         ANALYSIS

        I.         THE BAIL REFORM ACT

        Pretrial release and detention are governed by the Bail Reform Act (Act) of
1984.    18 U.S.C. § 3141-56.     The Act requires a judicial officer to release a defendant
before trial under the “least restrictive” conditions. 18 U.S.C. § 3142(c)(1)(B).
However, a judicial officer shall order the detention of a person before trial if he finds
“that no condition or combination of conditions will reasonably assure the appearance
of the person as required and the safety of any other person and the community.”         18
U.S.C. § 3142(e). The factors to consider are: (1) the nature and circumstances of the
offense charged; (2) the weight of the evidence against the person; (3) the history and
characteristics of the person; and (4) the nature and seriousness of the danger to any
person or the community that would be posed by the person’s release. 18 U.S.C. §
3142(g).




the entry of a protective order. (Gov’t. Br. p. 7.) During the hearing on May 14, 2020, the
parties argued about the propriety of the Government’s proposed protective order. The
proposed protective order was not provided to me prior to the hearing and the issue as not
raised before the hearing, therefore, I did not address the issue.


                                              3
  Case 2:20-mj-10059-MAH Document 28 Filed 05/14/20 Page 4 of 8 PageID: 82



        II.      FIRST BAIL HEARING

        After argument on the first bail application, I determined there was no
condition or combination of conditions that would reasonably assure the safety of the
community.        In my decision, I noted that the alleged illegal activity targets and
exploits an extremely vulnerable segment of our society.        There is no doubt that
commercial sex workers who operate in the shadows of our communities, are likely to
be reluctant to seek assistance from law enforcement authorities when crimes are
committed against them, and similarly reluctant to cooperate in a criminal
investigation relating to their work. The Government proffered substantial
circumstantial evidence showing Defendant had targeted and exploited a substantial
number of commercial sex workers in the recent past and was engaging in the same
activity at the time of his arrest on February 14, 2020.
        For example, from February 5 to 8, 2020, Defendant contacted 96 commercial
sex workers and had 778 contacts with them by text message or telephone call.       The
Government proffered that at the time of his arrest, Defendant had four cell phones
and three laptops in his possession. Defendant also had at least 80 different
telephone numbers—with what the Government believes are “burner phones”—in
2019.     Defendant also had 108 single-night hotel stays in New Jersey in 2019,
although he is a New Jersey resident.
        The criminal complaint alleges that from 2015 through 2019, Defendant lured
commercial sex workers to New Jersey with the promise to pay them large amounts
of money.       The alleged victim from New York told law enforcement authorities she
was lured to a house in Middlesex County, New Jersey. When she attempted to
leave, Defendant forced her to perform unwanted sexual activity.        She alleges she
was slapped and choked. The alleged victim from Canada told law enforcement
authorities she was lured to a hotel in East Brunswick, New Jersey. When she tried
to leave the room, Defendant forced her to engage in rough sexual intercourse, and
slapped and choked her. He allegedly said he was a police officer.         Both women
claim Defendant failed to pay them the money he had promised to lure them to New
Jersey.       Law enforcement authorities have allegedly learned of other commercial sex


                                             4
  Case 2:20-mj-10059-MAH Document 28 Filed 05/14/20 Page 5 of 8 PageID: 83



workers who were similarly abused and “intercepted a victim from another district”
recently before Defendant’s arrest. (ECF. No. 1.) Additionally, on the day of his
arrest, two commercial sex workers were allegedly in Defendant’s hotel room in
Massachusetts. (Gov’t. Br. p. 7.)
      The totality of the circumstantial evidence, the statements from the two
alleged victims, and the results of the law enforcement authorities’ investigation,
paint an alarming picture of a person who presents a serious danger to the community
and, in particular, to commercial sex workers. The bail package proposed by
Defendant at the first hearing did not overcome the clear and convincing evidence
demonstrating the danger to the community, if Defendant were released.
      Defendant residency in New Jersey for decade provided little assurance he is
not a serious flight risk. He was born in El Salvador and immigrated to the United
States in 1986.   He does not have family in New Jersey. He is divorced and his
children live with his former wife in another state. Defendant has used various
aliases in his alleged criminal activity. When interviewed by pretrial services, he
“did not indicate any travel outside the United States.” Defendant, however, has
traveled internationally on at least a dozen trips over the past three years, including
six trips to Colombia and four trips to El Salvador. (Gov’t. Br. p. 5.)
      Defendant’s risk of flight was further compounded by the inconsistencies in his
statements concerning his financial condition. He worked as an accountant for
decades and reported a high income.        Defendant also has a consulting business
based in Colombia and New York. He initially reported substantial liquid assets,
but later reported nearly no assets when seeking court-appointment counsel. I was
concerned this apparent inconsistency was Defendant’s attempt to deflect any
concern that he may have the means and motive to flee.       The combination of these
facts demonstrated, by a preponderance of the evidence, a serious risk of flight.

      III.   NEW INFORMATION

      A detention hearing may be reopened “if the judicial officer finds that
information exists that was not known to the movant at the time of the hearing and



                                           5
  Case 2:20-mj-10059-MAH Document 28 Filed 05/14/20 Page 6 of 8 PageID: 84



that has a material bearing on the issue” of safety to the community and risk of flight.
18 U.S.C. § 3142(f)(2).       Because the new information presented by Defendants may
have a bearing on my prior conclusions, I reopened the detention hearing and heard
counsel’s arguments on May 14, 2020.
        The new “information” Defendant presents is a $200,000 bond secured by a
residential property, three “friends” who are willing to be cosigners for the bond, and
two third-party custodians.        The           , who are alleged to be Defendant’s friends,
own the property and would act as third-party custodians.                                 ,
             , and                         have agreed to be cosigners of the bond.
Importantly, all the individuals who have agreed to be cosigners and/or third-party
custodians have been vetted and approved by pretrial services.                Defendant assures
the Court he will not let down his friends who have “put themselves on the line for
him.”       (Df. Br. p. 3.)
        The Government in its opposition to the Motion also presented new
information.        The new information from the Government provides further bases to
conclude Defendant is a serious flight risk.               The Government found over 100
contacts in foreign countries in Defendant’s mobile phones, which were seized at the
time of his arrest. Since his detention, Defendant has made approximately 65
international telephone calls in 60 days.         (Gov’t. Br. p. 5.)3    In a few of the calls the
Government was able to listen to, Defendant sought financial assistance from his
family in El Salvador. He also sought assistance in “convinc[ing] various ‘friends’ in
the United States to put up money, homes, and other resources in order to support
his release from prison.”        (Id.)
        Additionally, Defendant’s inconsistent story about the whereabouts of his
family is of concern. Initially, Defendant reported that his parents and two brothers
live in Florida.       In actuality, his mother and two half-brothers live in El Salvador.

        3
         The Government’s brief cites to “at least a dozen” calls to El Salvador since his detention.
During the hearing, the Government proffered that, upon further review, there were approximately
65 international calls in approximately 60 days, with many of the calls to El Salvador and
Colombia.



                                                 6
  Case 2:20-mj-10059-MAH Document 28 Filed 05/14/20 Page 7 of 8 PageID: 85



               testified he recently spoke to Defendant’s mother in El Salvador who is
very concerned about Defendant. During the hearing, moreover, Defendant
explained that he was referring to his “adopted family” when he initially provided
information to pretrial services.4
       Defendant’s prior inconsistent statements about his financial resources and
family, his high income as an accountant, combined with the new information from
the Government, give me reason for serious concern that Defendant has the means—
either through his own assets or from others—and motive to flee.              Accordingly, the
new information from Defendant does not overcome the substantial evidence of
Defendant’s risk of flight.
       Defendant also argues that the                    willingness to serve as third-party
custodians alleviates any concern his release may pose a danger to the community.
The Government, however, points out that Defendant has met                           only a few
times and their relationship is very attenuated—"                        has a cousin who is
married to [] Defendant’s brother.” (Gov’t. Br. p. 5.)
       I questioned the             during the hearing. I also provided an opportunity
for counsel to ask questions.                       provided a very different account of his
relationship with Defendant than that proffered by the Government.
testified he has known Defendant for eight years. He would see Defendant once a
week, or once every two weeks.                      testified that Defendant is related to him
through                   niece. When I asked                       of his understanding of
Defendant’s employment, he testified he understood Defendant is involved in the
“cannabis” business and with a business that helps people start new businesses.
           assured me no one had pressured him to act as a third-party custodian or put
up his house as collateral for the bond.                        heard my questions and
            answers. She confirmed she believed                      answers to my questions
were truthful.


       4
         Before he spoke, I cautioned and advised Defendant of his right to remain silent and
advised him to exercise that right.



                                                7
  Case 2:20-mj-10059-MAH Document 28 Filed 05/14/20 Page 8 of 8 PageID: 86



       Defendant’s requests to his family in El Salvador asking them to get assistance
from friends in the United States coupled with the attenuated relationship between
he and the             —which I conclude based in part on                      not knowing the
nature of Defendant’s employment—does not convince me the                         will be able to
effectively monitor Defendant’s activities. Therefore, the successful vetting by
pretrial services does not overcome the clear and convincing evidence of Defendant’s
danger to the community.
       Indeed, a skeptical person might conclude the                        were convinced by
Defendant’s relatives in El Salvador to put up their home as collateral and act as
third-party custodians in order to secure Defendant’s release and eventual escape
from this jurisdiction. 5      Given the serious charges against Defendant and his
substantial ties to South America, this prospect is of serious concern to me and
requires Defendant’s continued pretrial detention. The Government has shown, by
the preponderance of the evidence, that Defendant is a serious flight risk.


                               CONCLUSION AND ORDER

       Accordingly, for the foregoing reasons:
       IT IS on this 14th day of May 2020 Ordered that:
       1.      The application for release on bail is DENIED.
       2.      The Clerk of the Court is directed to terminate the motion at ECF No.
25.

                                                          /s/ Edward S. Kiel
                                                        Edward S. Kiel
                                                        UNITED STATES MAGISTRATE JUDGE




       5
          The Government believes the extradition treaty between the United States and El
Salvador does not require the extradition of a person from El Salvador to the United States for the
criminal chargees against Defendant. Although no citation was provided during the hearing, I
believe the Government was referring to the Treaty of Extradition Between the United States of
America and El Salvador, 37 Stat. 1516, Art. II (1911).



                                                8
